Citation Nr: 0204267	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  99-03 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
strain.  

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.  

This appeal arises from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied entitlement to service 
connection for a chronic low back strain and a rating in 
excess of 10 percent for post-traumatic stress disorder.  

In an August 1999 rating decision during this appeal, the RO 
granted an increased rating to 30 percent for the veteran's 
post-traumatic stress disorder, effective from the date of 
the reopened claim in November 1997.  The RO noted at that 
time that the veteran had indicated in his substantive appeal 
that he was seeking a 30 percent rating for post-traumatic 
stress disorder.  After the RO informed the veteran that the 
30 percent rating was considered to be a total grant of the 
benefits sought, the veteran informed the RO that he wished 
to continue his appeal as to the issue of a higher rating for 
post-traumatic stress disorder.  

Inasmuch as there is clear indication that the veteran does 
not want to withdraw his appeal for a higher rating for his 
post-traumatic stress disorder, and in light of the fact that 
the maximum schedular evaluation has not been assigned, his 
appeal continues.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Board notes that there is X-ray evidence of an old 
compression fracture or fractures of the thoracic vertebrae 
of record, apparently at the T7 and/or T8 level.  (See 
November 1995 VA X-ray report.)  In view of the grant of 
service connection for a low (emphasis added) back 
disability, the Board finds that the issue of service 
connection for residuals of vertebral fracture of the 
thoracic spine (T7 and T8) is raised by the record, and such 
is referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The veteran's current low back strain is causally linked 
to an injury sustained while on active duty. 

2.  The veteran's service-connected post-traumatic stress 
disorder results in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks; it is not 
productive of occupational and social impairment with reduced 
reliability and productivity.


CONCLUSIONS OF LAW

1.  The veteran's chronic low back strain was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 
(2001).  

2.  The criteria for a rating in excess of 30 percent, for 
post-traumatic stress disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, during the pendency of 
the appellant's appeal, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
became effective.  38 U.S.C.A. § 5103A (West 1991).  This 
liberalizing legislation is applicable to the appellant's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  
It is contended on behalf of the veteran that entitlement to 
a higher evaluation  for his post-traumatic stress disorder 
is warranted and service connection should be granted for 
chronic low back strain.  The Board is satisfied that all 
relevant facts have been properly developed, and no further 
assistance to the veteran is required to comply with the duty 
to assist the veteran mandated by 38 U.S.C.A § 5103A.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

The Board is satisfied that all relevant evidence has been 
obtained.  There was some question as to whether or not the 
veteran was being treated for post-traumatic stress disorder.  
Although the November 1995 VA mental status evaluation report 
states the veteran had been receiving mental health treatment 
for four years, it is clear the veteran has not received any 
treatment for post-traumatic stress disorder.  The only 
records relevant to his claim are his and his spouses 
statements and the VA evaluations which are part of the 
claims folder.  There is no indication in the record of 
additional relevant treatment records.  In addition, although 
the VA Social Worker recommended VA contact the veteran's 
employer to ascertain the degree to which his post-traumatic 
stress disorder affected his work, the veteran has requested 
that VA not contact his employer. 

The RO also advised the veteran of the evidence necessary to 
substantiate his claims, including the applicable criteria 
for a higher disability rating by the Statement of the Case.  
Further, the veteran has not identified any pertinent 
evidence that has not been obtained or requested by the RO.  
Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions of 38 C.F.R. § 3.159, and 
that no additional assistance to the veteran is required 
based on the facts of the instant case.  

The Board notes that the RO did not have the benefit of the 
explicit provisions of the VCAA when it adjudicated the case 
below.  However, for the reasons stated above, the Board has 
found that VA's duties under the VCAA have been fulfilled.  
Further, the RO considered all of the relevant evidence of 
record and all of the applicable law and regulations when it 
adjudicated the claims, and the Board will do the same.  As 
such, there has been no prejudice to the veteran that would 
warrant a remand, and the veteran's procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).


Relevant Laws and Regulations.  The basic framework of the 
law and regulations provides that service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2001).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2001).  

38 C.F.R. § 3.304 says that satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2001).  
A 30 percent rating if provided when post-traumatic stress 
disorder results in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning  satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions , recent events.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  

A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).  


Factual Background.  The veteran's DD 214 shows that he was 
on active duty from July 1966 to July 1968.  His military 
specialty was lineman and his unit was awarded the 
Meritorious Unit Citation Medal.  His service personnel 
records reveal he was on active duty in Vietnam from August 
1967 until July 1968.  

The service medical records show no low back injury or 
disability.  The veteran was evaluated and treated in 
December 1967 after he tripped over a stake for a laceration 
of the leg.  A notation of "No pole climbing," was recorded 
at that time.  

The veteran's spouse submitted a statement in support of her 
husband's claim.  She reported the veteran was negative and 
always expected the worst to happen.  She noted that he was 
employed as a lead supervisor with a logging company and 
that, in 1987, he was so stressed that he began talking about 
suicide.  She indicated that the veteran had nightmares and 
had told her that his daily backaches were from an injury in 
Vietnam when he fell from a pole.  She also described 
hyperacuity, stating that he became "jumpy" when there was 
a sudden noise.  He would never sit in a room with his back 
facing an opening of any kind.  She further recalled that, 
after seeing a parade which included Vietnam veterans in 
1988, the veteran became withdrawn and unreachable for weeks.  
She thought therapy would be helpful, but the cost was 
prohibitive and the veteran was resistant to counseling.  The 
veteran's wife further reported that her husband had joined a 
veterans chapter and was serving on the Board of Directors.  
The only people the veteran feels comfortable with are his 
"war buddies."  More and more often the veteran spends his 
time after work with the guys at a bar rather than going 
home.  The veteran has difficulty parenting his teenagers, 
and communicating his emotions.  The veteran recently began 
seeing a post-traumatic stress disorder therapist but uses 
alcohol as a solution to his problems.  He avoids initiating 
and following through with any major decisions.  

In June 1995 the veteran submitted a statement outlining his 
disabilities and his stressors in service.  He recalled that 
in December 1967 he fell about 40 feet from a telephone pole.  
He slipped and fell to the ground and injured his back.  

A VA examination was performed in November 1995.  The veteran 
told the examiner he fell while on active duty while doing 
communications work climbing poles.  He specifically stated 
that he fell 40 feet off a pole and landed on his back.  He 
was unconscious for a short time and has had had low back 
pain ever since.  The diagnosis was chronic low back strain, 
with chronic lower thoracic and lumbar myositis secondary to 
fall, without evidence of skeletal or neurological 
involvement.  X-rays of the thoracic spine revealed mild 
compression fractures which were most likely old, 
osteoarthritis possibly secondary to the compression 
fractures and scoliosis.  An X-ray examination of the lumbar 
spine revealed osteoarthritis and scoliosis.  

A VA psychiatric examination was also performed in November 
1995 to determine if the veteran had post-traumatic stress 
disorder.  The veteran's employment history included working 
for a logging company for 23 years, to include a supervisor 
position and a salary of $40,000 dollars a year.  He left 
that job because of stress.  He further indicated that, for 
the last seven years, he had worked for a company making only 
$19,000 dollars a year.  He said that he had received Mental 
Health treatment during the last four years, to include 
individual psychotherapy once a month.  Additional history 
included being drunk almost constantly for two years after he 
came home (from service).  He essentially discontinued 
drinking until five years ago when he resumed drinking; he 
indicated that he consumed a six pack of beer or more 
nightly, several times a week.  He also gave a history of 
marijuana abuse, two to three times a week.  He denied prior 
substance abuse treatment.  It was noted that he gave a 
history of symptoms of post-traumatic stress disorder,  
including constant suicidal thoughts and four suicide 
attempts during the last five years.  He was secluded from 
his family, mainly stayed in his bedroom or garage, and only 
socialized with other veterans.  

The November 1995 psychiatric examiner further noted that the 
veteran gave a history of one to two nightmares per week, 
which occurred particularly around important Vietnamese 
holidays.  He was always aware of what was going on around 
him.  He was uncomfortable if people got too close, he could 
not be alone in the woods, and he was highly reactive to 
military types of noises, such as helicopters, gunfire, etc.  
He indicated that he could not tolerate reading or seeing 
anything about Vietnam and that his detachment was recent.  
He dated many of his problems to a move to Sacramento.  

Based on the examination the diagnoses were post-traumatic 
stress disorder, ETOH abuse, provisional drug abuse, to 
include marijuana, and mental dysfunction.  A Global 
Assessment of Functioning score from 60 to 70 was assigned.  

In November 1997 the veteran submitted an application to 
reopen his claims for an increased rating for post-traumatic 
stress disorder and entitlement to service connection for a 
low back disorder.  



The veteran's representative submitted a statement from R.C. 
a Qualified Mental Health Rehabilitation Specialist in April 
1998.  It reads in part as follows:

I have know(sic) Ron since 1990 when we 
met at a Vietnam Veteran's of America 
meeting in Nevada City, Ca.  Since that 
time I have observed the following 
behavior, during times of celebration 
which include fireworks or balloons, upon 
their bursting Ron would dive under 
tables or over bushes in order to escape 
the stimuli.  His pupils would dilate and 
his eyes would scan the scene rapidly.  
His breathing would increase from approx. 
18 respirations to 30 respirations per 
minute.  He would isolate himself from 
others for anywhere from 1 hour to 2 
days.  He has called me when he can't 
sleep due these experiences, because he 
is waiting for another barge of stimuli.  
During Veteran's Day, Memorial Day, and 
several days which he purports as heavy 
day while in country, his drinking has 
increased and his startled response has 
become more pronounced.  His tolerance 
for others who were not in country during 
these high stress periods decreases and 
he has people.  When he can't he calls me 
to talk about his feelings or lack 
thereof.  As I have know Ron his symptoms 
have worsened.  

A March 1998 VA examination report includes the notation that 
the veteran's post-traumatic stress disorder is chronic and 
mild, with a Global Assessment of Functioning Score of 65.  
Mental status examination at that time showed that the 
veteran was dressed casually but neatly, and appeared 
approximately his stated age.  He was alert, oriented times 
four and cooperative except for stating that he did not want 
to describe his specific stressors again.  His affect was 
slightly constricted and appropriate, and his mood was mildly 
dysthymic.  No gross deficits in cognitive or memory 
functioning were noted, and his rate and content of speech 
were within normal limits.  No evidence of perceptual 
distortions, delusions or other symptoms or psychosis were 
present, and he denied any suicidal or homicidal ideation at 
present.  His insight appeared rather limited, but no gross 
deficits in judgment were noted.  

By self-report, the veteran had a period of exacerbation of 
his post-traumatic stress disorder symptoms following his 
original compensation and pension examination in November 
1995.  However, since that time, he indicated that his post-
traumatic stress disorder symptoms appeared to be similar to 
those noted in the November 1995 report, both in nature and 
the intensity.  He reported that his post-traumatic stress 
disorder has had a minimal impact on his occupational 
functioning, with a startle response as the main symptom.  He 
noted that, since his supervisor and co-workers are aware of 
his tendency to startle with loud noises and generally warn 
him prior to making noise, those symptoms do not have a 
significant effect on his job performance.  The veteran 
recalled that, prior to his exposure to other Vietnam 
veterans in 1989, he did not appear to have significant post-
traumatic stress disorder symptoms.  Since that time he has 
become involved with other veterans, which cut him off from 
previous friends.  However, through veterans organizations he 
has maintained a social support group and was not socially 
isolated.  The major effect of those life changes appeared to 
be on his family relationships, which have diminished 
significantly since 1989, particularly his marital 
relationship.  However, he denied any marital conflict at 
present or of any current difficulties with substance abuse.  
The veteran was not engaged in any formal psychotherapy for 
post-traumatic stress disorder, although he reported that his 
friend RC has provided informal therapy for him.  He was not 
interested in obtaining psychotherapy at that time despite 
other veterans inviting him to therapy groups.  It was noted 
that it was apparent that the veteran was comfortable enough 
with his lifestyle not to engage in treatment or to make any 
significant changes to enhance his family relationships.  

In February 1999 the RO received a letter from the veteran's 
spouse.  She indicated the veteran was withdrawing further; 
it was noted that he no longer wished to visit their closest 
friends, found it impossible to communicate and maintain 
friendships, had difficulty being in a room with a crowd, and 
sudden loud noises sent him "through the roof".  It was 
further noted that the veteran was putting in long hours at 
work, that he worked independently, but that he was having 
increasingly detrimental conflicts with his immediate 
supervisor.  The veteran's wife further indicated that her 
husband retired to his bedroom after dinner, closed the door 
and turned on the television and stay there the remainder of 
the evening.  Distance had replaced closeness in their 
relationship.  On Fridays he went to the "W" for a beer.  
The veteran had become dependent on the group of veterans at 
the "W" for companionship and support.  He had no interest 
in renewing or making new friendships and no interest in 
participating in social functions.  He had little trust in 
people and felt most strangers wanted something from him or 
would cause him harm.  His depression seemed to be escalating 
and his social life diminishing.  The veteran was very 
disturbed by the movie "Saving Private Ryan."  His sleep 
consisted of tossing and turning and getting out of bed.  He 
had nightmares and he had told his wife that he had great 
difficulty discussing his innermost thoughts and feelings 
with the VA examiner.  

In January 1999 the veteran submitted his substantive appeal.  
He wrote that his post-traumatic stress disorder had 
increased in severity.  He was having difficulty with 
relationships with friends and family and preferred to be 
alone or with other combat veterans.  He was no longer active 
with the Vietnam Veterans of America.  Since he hated large 
crowds, he had stopped going to the meetings.  He had anxiety 
at work, his productivity had dropped, and he was easily 
startled by the machinery noises at work.  The veteran 
further indicated that he did not care for the authority 
figures on the job; he said that he hated working with people 
and that he was short-tempered and had periods of 
irritability.  Rather than getting angry he would walk away 
alone.  He also gave a history of increasing intrusive 
thoughts of Vietnam, flashbacks, periods of sleeplessness and 
nightmares.  He further reported the recent onset of panic 
attacks; he said he was overwhelmed with fear outside his 
home, because he had little control of his environment.  

In April 1999 the veteran underwent a VA psychiatric 
examination to determine the current severity of his post-
traumatic stress disorder.  He presented with constricted, 
depressed and tearful affect and mood.  He was alert and 
oriented in all spheres.  His speech was somewhat halting and 
slow.  He tended to repeat himself and expressed a sense of 
desperation about his struggles with memories of Vietnam and 
his deteriorating relationships.  There was no evidence of 
hallucinations or delusions, except for mild paranoid 
ideation.  The veteran denied any current or recent suicidal 
intent, but he did hold a gun which was not loaded to his 
head about two years ago, contemplating suicide.  The veteran 
had disturbed sleep, frequent nightmares, heightened startle 
response, constant preoccupation with memories of Vietnam and 
hypervigilant behavior.  The diagnoses were chronic post-
traumatic stress disorder and alcohol abuse, in sustained 
partial remission.  A Global Assessment of Functioning score 
of 60 was assigned.  

A VA Social Survey was conducted in February 2000.  After 
interviewing the veteran the Social Worker recommended that 
collateral contacts be made with the veteran's employer.  

In March 2000 a VA psychologist conducted an examination to 
determine the severity of the veteran's post-traumatic stress 
disorder.  There was no evidence of impairment of thought 
process or communication.  There were no delusions or 
hallucinations.  He did not exhibit inappropriate behavior, 
except hypersensitivity to Vietnam-related stimuli.  The 
veteran had suicidal thoughts in the past; it was noted the 
last suicidal gesture occurred approximately five years 
previously.  He reported no current suicidal ideation.  He 
was able to maintain personal hygiene and other activities of 
daily living.  He was oriented in all spheres.  He reported 
memory loss, both short and long term.  The veteran was not 
clinically obsessive, and his rate and flow of speech was 
within normal limits.  It was again noted that he gave a 
history of panic attacks, and that his anxiety might best be 
accounted for as hyperactivity to unexpected sounds and other 
stimuli.  His mood fluctuated; he was depressed but did not 
suffer from problems with impulse control.  He had problems 
with insomnia and woke up after having nightmares, which 
occurred once or twice a week.  He smoked marijuana to help 
with his insomnia.  He drank three of four beers at the VFW 
on Fridays and drank during the week but not every day.  The 
diagnoses were moderate chronic post-traumatic stress 
disorder, alcohol abuse in sustained partial remission and 
cannabis dependence.  A GAF of 60 was assigned.  
Analysis.  After reviewing the evidence the Board finds that 
the evidence supports the grant of service connection for the 
veteran's chronic low back strain.  However, the Board 
further finds that the preponderance of the evidence is 
against his claim for a rating in excess of 30 percent for 
his post-traumatic stress disorder.  

The service medical records do not include any references to 
treatment for a back injury in service.  However, the 
veteran's Form DD 214 and personnel records show that he was 
a lineman in service.  The service medical records reveal 
that he sustained a leg injury in December 1967, as alleged 
by the veteran, and the same record includes the notation 
"No pole climbing.", which is relevant because the veteran 
maintains that he sustained a back injury when he fell off a 
pole.  

In connection with the veteran's claim for service connection 
for post-traumatic stress disorder, the RO concluded that he 
had been engaged in combat with the enemy.  See VAOPGPREC 12-
99.  Under 38 U.S.C.A. § 1154 (b), the evidentiary 
requirements for adjudication of certain combat-related VA-
disability-compensation claims, specifically allows combat 
veterans, in certain circumstances, to use lay evidence to 
establish service incurrence of a disease or injury; that is, 
what occurred in service as to the evidence necessary in 
order for service connection of a disease or injury to be 
awarded.  In Collette v. Brown, 82 F.3d. 389 (Fed. Cir. 
1996), a three step sequential analysis was outlined for 
applying 38 U.S.C.A. § 1154.  As the first step, it must be 
determined whether the veteran had proffered "satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease."  As the second step, it must be 
determined whether the proffered evidence was consistent with 
the circumstances, conditions or hardships of such service.  
If a veteran satisfies both of these inquiries mandated by 
the statute, a factual presumption arises that the alleged 
injury or disease is service-connected.  The presumption is 
rebuttable.  It may be rebutted by clear and convincing 
evidence to the contrary.  

The statements of the veteran and his service buddies are 
consistent with the circumstances of his service as a lineman 
serving in the Republic of Vietnam.  The Board concurs with 
the RO's finding that the veteran engaged in combat with the 
enemy.  There being no clear and convincing evidence to the 
contrary, the Board presumes that the veteran sustained a 
back injury during service.  Id.

Following a VA examination of the veteran in November 1995, 
the examiner diagnosed a chronic low back strain and related 
it to the in-service back injury.  It is also pertinent to 
note that a VA X-ray examination performed at that time 
revealed a compression fracture or fractures of the thoracic 
spine, which the examiner noted were probably old.  (The 
issue of service connection for the residuals of the 
fracture(s) of the thoracic vertebra(e) is referred to the 
RO-see introduction to this decision, page 2.)

The veteran has consistently reported having back pain since 
service.  A lay person is competent to provide evidence of 
the manifestations of a disability that would be perceptible 
to a lay person.  Falzone v. Brown, 8 Vet. App. 393, 403 
(1997) (citing Harvey v. Brown, 6 Vet. App. 390, 393 (1994)).  
In this instance the veteran has described his recurrent back 
pain since service to VA examiners.  The pain and discomfort 
reported to the VA examiner in November 1995 is that which 
any layman is capable of describing.  The VA examiner 
essentially opined that the veteran's chronic low back strain 
was causally linked to an injury during service.  

As there is evidence of a back injury in service, competent 
medical evidence of a diagnosis of a low back strain and a VA 
medical opinion of a nexus between the low back strain and 
in-service back trauma, the Board finds that service 
connection for a chronic low back strain is warranted.  

As to the remaining claim in appellate status, the Board 
finds that the preponderance of the evidence is against a 
rating in excess of 30 percent for post-traumatic stress 
disorder.  The veteran's psychiatric symptoms include 
nightmares and intrusive thoughts related to Vietnam, some 
memory impairment and irritability, some symptoms of anxiety 
and depression, some sleep disturbance, and some withdrawal 
from his family and co-workers.  However, the current 30 
percent evaluation contemplates such symptomatology.  
Specifically, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning  
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions , recent events).

A 50 percent rating for post-traumatic stress disorder 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  The evidence 
does not demonstrate more than occasional reduction in 
occupational reliability or productivity.  While the veteran 
describes withdrawal from co-workers and an increased startle 
response, he has presented no evidence of resultant lost 
wages in  his current job.  (The veteran indicated upon a VA 
examination in November 1995 that he had been employed in his 
current job for 7 years; he reopened his claim for an 
increased rating two years later.)  A March 1998 VA 
psychiatrist opined that the veteran's post-traumatic stress 
disorder has had a minimal impact on his occupational 
functioning.  In fact, history obtained from the veteran at 
that time included his own statement that, since his 
supervisor and co-workers are aware of his tendency to 
startle with loud noises and generally warn him prior to 
making noise, those symptoms do not have a significant effect 
on his job performance.  Although the veteran has since 
indicated that has had increased work impairment, there is no 
corroborative evidence of this.  While a VA Social Worker 
recommended VA contact the veteran's employer to ascertain 
the degree to which his post-traumatic stress disorder 
affected his work, the veteran has requested that VA not 
contact his employer.  Also, as discussed below, the Global 
Assessment of Functioning (GAF) scores of 60 to 65 recorded 
in recent years do not reflect more than occasional decrease 
in work efficiency.  The preponderance of the evidence is 
against a flattened affect and there is no indication of 
circumstantial speech.  Although the veteran has reported 
short and long term memory loss, there is no indication of 
difficulty with understanding complex commands or inability 
to retain highly learned material.  No gross deficits in 
judgment were noted.  As noted above, the veteran and his 
spouse have been married for thirty years.  He has maintained 
two jobs for extended periods of time.  While there is some 
suggestion of social withdrawal from certain circles, he has 
developed ongoing relationships with other veterans.  He has 
indicated some history of panic attacks but there is no 
clinical evidence of more than one such attack a week.  

The Board is cognizant of a history of suicidal ideation but 
it appears that this has occurred only once in recent years.  
A November 1995 examination noted a history of constant 
thoughts of suicide and four prior suicide attempts but this 
was years before the veteran reopened his claim.  The most 
recent examination in March 2000 noted that he had not had 
such thoughts for the past 5 years or more than 2 years 
before he reopened his claim.  The present level of 
disability is of primary concern in a claim for an increased 
rating; the more recent evidence is generally the most 
relevant in such a claim, as it provides the most accurate 
picture of the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

As to the GAF scores of 60 to 65 that have been recorded in 
recent years, the Board notes that this scale reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  A GAF of 41 to 50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  Since the 
veteran has reopened his claim, GAF scores have been in the 
60 to 65 range, which is entirely consistent with the current 
30 percent rating.

The symptoms reported by the veteran are contemplated by the 
30 percent rating presently assigned.  They include depressed 
mood, anxiety, suspiciousness, chronic sleep impairment and 
memory loss.  An increase rating to 50 percent for post-
traumatic stress disorder is not warranted.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).  

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this regard, the Board notes there is no evidence of record 
that the veteran's post-traumatic stress disorder has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned schedular evaluation), 
has necessitated recent frequent periods of hospitalization, 
or is attended by other such factors as would render 
impracticable the application of the regular schedular rating 
standards.  


ORDER

Service connection for a chronic low back strain is granted.  

A rating in excess of 30 for post-traumatic stress disorder 
is denied.  



		
	R. F. Williams
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

